Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction/Election
	Applicant’s election, filed 9 March 2021, has opted to elect group I (claims 1-10). This is made without traverse.
	Currently, claims 1-10 are drawn to the elected invention.  Claims 11-19 are withdrawn.
	Currently, claims 1-19 are pending.

Claim Objections
Claims 6-7 are objected to because of the following informalities:
In Claim 6, Line 1, the phrase “wherein the applying a force” should be corrected to “wherein the applying of a force”.
In Claim 7, Line 8, the phrase “the electronic circuit process the detected force” should be corrected to “the electronic circuit processes the detected force”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0313608 A1 (Baudenbacher et al., hereinafter referred to as Baudenbacher).
In regards to Claim 1, Baudenbacher discloses a method for promoting functional restoration of a user body part (Title, Compression device, system, and method for decreasing abdominal venous pooling) comprising the step of generating a distributed pressure by means of a device to the user body part (Paragraph 0006, a compression device. The pump can be configured to inflate the bladder to a pre-determined pressure and thereby apply a compressive pressure to the abdomen of the subject), wherein said distributed pressure is provided by at least a force applied by the device (Paragraph 0006, the pump can be configured to inflate the bladder to a pre-determined pressure and thereby apply a compressive pressure to the abdomen of the subject).
In regards to Claim 2, Baudenbacher discloses the method as claimed above.
Baudenbacher further discloses wherein the step of generating a distributed pressure comprises:
applying a force in at least one extremity of said device, in order to reach a predefined pressure range (Paragraph 0006, the controller can be configured to automatically adjust the compressive pressure); and
attaching the device submitted to the force in the user body part (Paragraph 0006, the adjustable belt can be sized to fit circumferentially around the abdomen of a subject).
In regards to Claim 3, Baudenbacher discloses the method as claimed above.

applying a force in at least one extremity of said device, in order to reach a predefined pressure range (Paragraph 0006, the controller can be configured to automatically adjust the compressive pressure), and to stretch said device (Paragraph 0049, straps 18 can extend longitudinally across the ventral portion 16. The second major surface of the ventral portion can be formed from an elastic material capable of stretching, which allows optimal pressure transfer between the inflatable bladder and the abdomen of a subject); and
attaching the device submitted to the force in the user body part (Paragraph 0006, the adjustable belt can be sized to fit circumferentially around the abdomen of a subject).
In regards to Claim 4, Baudenbacher discloses the method as claimed above.
Baudenbacher further discloses wherein the predefined pressure comprises a range of 1 mmHg to 150 mmHG (Paragraph 0054, pump 32 can be operated to inflate the bladder 30 to a pre-determined pressure (e.g., about 20-50 mm Hg) and thereby apply compressive pressure to the abdomen).
In regards to Claim 5, Baudenbacher discloses the method as claimed above.
Baudenbacher further discloses wherein the predefined pressure comprises a range of 3 mmHg to 130 mmHG (Paragraph 0054, pump 32 can be operated to inflate the bladder 30 to a pre-determined pressure (e.g., about 20-50 mm Hg) and thereby apply compressive pressure to the abdomen).
In regards to Claim 6, Baudenbacher discloses the method as claimed above.
Baudenbacher further discloses wherein the applying of a force in at least one extremity of said device generates a measured pressure (Paragraph 0006, the controller can be configured to automatically adjust the compressive pressure), which is identified by a component for indication of pressure (Paragraph 0056, the control module 52 can include at least one pressure sensor 64 or 
In regards to Claim 8, Baudenbacher discloses the method as claimed above.
Baudenbacher further discloses wherein the attaching of the device in the user body part is arranged in a concentric design (Paragraph 0006, the adjustable belt can be sized to fit circumferentially around the abdomen of a subject).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0313608 A1 (Baudenbacher) in view of US 2011/0245743 A1 (Eddy).
In regards to Claim 7, Baudenbacher discloses the method as claimed above.
Baudenbacher does not further disclose:
wherein the component for indication is defined by at least one of:
a visual indicator, wherein the visual indicator is positioned in the device and indicates different pressures according to the force applied in at least one extremity of the device; or
an electronic circuit, wherein the electronic circuit is connected to an electronic sensor arranged to detect the applied force in at least one extremity of the device, the electronic circuit processes the detected force and displays the pressure in the device.
Eddy teaches an analogous method for promoting functional restoration of a user body part (Abstract, a compression device 10 comprising an inflatable bladder 12, an optional controller 14, a source of fluidic pressure 16, and a cuff 18 at least partially housing the inflatable bladder and capable of being attached to a body part 20 of a living being), further teaching wherein the component for indication is defined by at least one of:
a visual indicator 32 (pressure gauge 32), wherein the visual indicator is positioned in the device (Paragraph 0051, the compression device 10 can further include a pressure gauge 32) and indicates different pressures according to the force applied in at least one extremity of the device (Paragraph 0051, pressure gauge 32 measures the fluid pressure that the source of fluidic pressure 16 supplies to the inflatable bladder 12 and provides a display of the measured fluid pressure. The display of the measured fluid pressure is a digital display or a non-digital display, such as a dial pressure gauge); or
an electronic circuit 14 (controller 14), wherein the electronic circuit 14 is connected to an electronic sensor 32 (pressure gauge 32) arranged to detect the applied force in at least one extremity of the device (Paragraph 0051, pressure gauge 32 measures the fluid pressure that the source of fluidic 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the component for indication, as disclosed by Baudenbacher, to be defined by at least one of a visual indicator or an electronic circuit, as taught by Eddy, in order to provide a visual display of the measured fluidic pressure (Eddy, Paragraph 0051) such that a user can manually readjust the level of inflation (Eddy, Paragraph 0018).
In regards to Claim 10, Baudenbacher discloses the method as claimed above.
Baudenbacher does not further disclose:
wherein the body part comprises at least one of upper and lower extremities.
Eddy teaches an analogous method for promoting functional restoration of a user body part (Abstract, a compression device 10 comprising an inflatable bladder 12, an optional controller 14, a source of fluidic pressure 16, and a cuff 18 at least partially housing the inflatable bladder and capable of being attached to a body part 20 of a living being), further teaching wherein an analogous body part 20 (body part 20) comprises at least one of upper and lower extremities (Paragraph 0002, for applying constant compressive pressure to a body part, such as a limb, of a living being. Further, illustrated in Fig 2. Legs comprise at least one of upper and lower extremities) for the purpose of treating lymphedema and the swelling arising from surgery, as well as deep vein thrombosis, chronic venous insufficiency, varicose veins, and peripheral arterial disease (Paragraph 0003).
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0313608 A1 (Baudenbacher) in view of US 2008/0195018 A1 (Larson et al., hereinafter referred to as Larson).
In regards to Claim 9, Baudenbacher discloses the method as claimed above.
Baudenbacher does not further disclose:
wherein a plurality of devices is harmonically arranged to concentric nulling of loads on the user body part.
Larson teaches an analogous method for promoting functional restoration of a user body part (Paragraph 0001, the application of pressure profiles to living tissues. More particularly the invention relates to a device for exerting an external pressure to a human body part), further teaching a plurality of devices S1+S2 (segments S1 and S2) are harmonically arranged to concentric nulling of loads on the user body part (Abstract, a pressure transition is adapted to redistribute the basic pressure profiles between the first and second segments) for the purpose of attaining flexible and well-controlled pressure profiles, which are adapted to suit the needs of various treatments (Paragraph 0014).
It would have been obvious to one of ordinary skill before the effective filing date to modify the method, as disclosed by Baudenbacher, to arrange a plurality of a devices, as taught by Larson, in order to attain a flexible and well control pressure profile, which can be adapted to suit the needs to various treatments (Larson, Paragraph 0014).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM TSAI KAO whose telephone number is (571)272-5913.  The examiner can normally be reached on Monday - Friday 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.T.K./Examiner, Art Unit 3786                                                                                                                                                                                                        4 May 2021



/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786